Citation Nr: 1219124	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability  (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February to June 2001 and from June 2004 to April 2005. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the testimony is in the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2008 rating decision granted service connection for major depressive disorder with an initial 70 percent rating, effective in August 2007.  VA received the Veteran's claim of entitlement to individual unemployability in May 2008.  A July 2010 VA examination report reflects that, although the Veteran's Global Assessment of Functioning (Axis V) was assigned 50, the examiner opined the Veteran's psychiatric disability in its current state, renders her incapable of functioning effectively in an occupational setting.  It was remarked that she would have difficulty establishing and maintaining effective work/school relationships because she was not motivated to spend time with others.  Since that time, she has attended school and had another job.

The Veteran testified at the hearing that she obtains employment but then quits because she becomes overwhelmed due to her depression.  The Veteran's VA outpatient records note the Veteran's attendance at various training courses.  The most recent, a January 2012 outpatient entry, notes the Veteran is attending a cosmetology college.  This suggests the Veteran may have a VA Vocation, Rehabilitation, and Employment (VR&E) file.  A September 2010 entry notes the Veteran reported she had applied for disability benefits administered by the Social Security Administration.  VA needs to ascertain if she in fact did so, and whether there are records to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall inquire of VA VR&E Service an ascertain if the Veteran is, or has been, a participant in a VR&E program/plan.  If so, please obtain the Veteran's VR&E file and include it in the claims file.

2.  The AMC/RO shall contact the Veteran and ascertain if the Veteran has filed for Social Security disability benefits.  If so, the AMC/RO shall contact the Social Security Administration and request any related records extant and associate them with the claims file.

3.  After all of the above is complete, the AMC/RO will arrange an examination of the Veteran by an appropriate examiner.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to opine whether the Veteran's major depressive disorder renders her unable to obtain and maintain substantially gainful employment, to include in a work-from-home environment.  The examiner should provide a full explanation of any opinion rendered.

4.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  See 38 C.F.R. § 3.655(b) (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


